UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
      v.                            )                 Criminal No. 09-0026 (PLF)
                                    )
RICO RODRIGUS WILLIAMS,             )
                                    )
            Defendant.              )
____________________________________)


                                              ORDER

               For the reasons stated in the Memorandum Opinion issued this same day, it is

hereby

               ORDERED that the defendant’s supplemental motion regarding restitution

[Dkt. No. 269] is GRANTED in part and DENIED in part; it is

               FURTHER ORDERED that the defendant is ordered to pay restitution as a

condition of his supervised release in the amount of $100,000 under the Victim and Witness

Protection Act, 18 U.S.C. § 3663; it is

               FURTHER ORDERED that the defendant is ordered to make restitution to

Stephanie Cockrell (decedent’s mother); Kenika Johnson (decedent’s wife); and Juwan L.

Johnson, Jr. (decedent’s minor child, a son) in the amount of $100,000. Restitution payments

shall be made to the Clerk of the Court for the United States District Court for the District of

Columbia for disbursement to these three individuals; it is

               FURTHER ORDERED that, to the extent that the payment is not fully paid

immediately, the defendant must pay the balance of any restitution owed at a rate of no less than
$250 each month. The Court finds that the defendant does not have the ability to pay interest

and therefore waives any interest or penalties that may accrue on the balance of the restitution

payments; it is

                   FURTHER ORDERED that the defendant must provide the United States

Probation Office access to any requested financial information and authorize the release of any

financial information. The Probation Office may share financial information with the United

States Attorney’s Office; it is

                   FURTHER ORDERED that the defendant must not incur new credit charges or

open additional lines of credit without the approval of the Probation Office; it is

                   FURTHER ORDERED that all restitution payments are payable to the Clerk of

the Court, U.S. District Court for the District of Columbia, 333 Constitution Avenue, N.W.,

Washington, D.C. 20001; and it is

                   FURTHER ORDERED that within thirty days of any change of address, the

defendant shall notify the Clerk of Court of the change until such time as the financial obligation

is paid in full.

                   SO ORDERED.




                                                      ______________________________
                                                      PAUL L. FRIEDMAN
                                                      United States District Judge

DATE: November 4, 2019




                                                  2